The opinion and response to the petition for rehearing were delivered by
Justice Beatty,
the full Bench concurring.
In this case 'a joint indictment for robbery was found against the appellant and others. Before going to trial a nolle prosequi was entered as to one of the parties indicted; two of the accomplices (Haynes and Low) were admitted to testify as witnesses for the State, and two only of the accused (Waterman and Harris) were put on trial. The jury brought in a verdict of guilty as to Waterman, and failed to agree as to Harris. Waterman moved for a new trial and in arrest of judgment. Having failed in both motions, and judgment having been rendered against him, he appeals to this Court, *548The first point made by the appellant is, that the Grand Jury wbicb found the indictment was not properly drawn, and was composed of persons not qualified to act as jurors, because they bad not paid their poll taxes and registered their names as voters. We see no irregularity in the mode of drawing, and we have decided in the case of the State v. Salge that it was not necessary that a person should have paid his poll tax and registered Ms name as a voter prior to last October to qualify him for jury duty. The second point, and one upon which counsel seem to rely with much confidence, is that the Court below erred in permitting Mary Ilaynes, wife of an accomplice in the robbery, to testify against appellant.
Counsel cite three authorities to sustain their position. The first case cited is Rex v. Neal et al., 7 Carrington & Payne. This case does not sustain the position of counsel. We do not understand the Court there as deciding absolutely that the wife of the accomplice was incompetent to testify, but that if she did testify, that the Court would under the circumstances of that case consider her testimony as no better than that of an accomplice, and if no other evidence could be had tending to corroborate the testimony of the accomplice, would advise the jury to acquit. Some of the expressions of Greenleaf (another authority referred to) are general and comprehensive enough to sustain the position of counsel; yet from the concluding sentence, in section 335, it is evident to our minds Mr. Greenleaf was of opinion that in just such a case as this the testimony of a wife of an accomplice might be heard.
The same observations would apply to some general remarks made by Mr. Wharton in his work on Criminal Law, to be found in sections 767 and 769 of that work. But these general propositions are qualified by other sections. In section 768 Wharton uses this language: “ II. D. S. Z. and T. were jointly indicted for murder, and a separate trial awarded to T. Upon the trial of T. he offered to prove an alibi by the wives of II. and S. It was held that they were competent witnesses. The Court, after reviewing the authorities upon the question, say: " The mere fact that the husband is a party to the record does not of itself exclude the wife as a *549witness on behalf of other parties, but the rule of exclusion is only to be applied to cases in'which the interest of the husband is to be affected by the testimony of the wife.’ ”
This quotation, we think, contains the true rule. When the husband is jointly indicted with others the wife cannot testify if the effect of her testimony is to injure or benefit her husband. But when her husband can derive no benefit nor receive any detriment from her testimony, we see no objection to her testifying. We cannot conceive in this case how the testimony was to benefit or injure her husband. Our statute forbids the conviction of any one on the testimony of an accomplice without corroborating testimony. The Court instructed the jury in effect that the evidence of Mrs. Iiaynes was not to be received in corroboration of her husband’s testimony, to justify conviction wi fckout other corroborating testimony. With this instruction certainly the prisoner has no right to complain. Her testimony was only allowed to have the weight and effect that is given to the testimony of an accomplice. We think there was no doubt she was competent to testify, and her testimony was at least entitled to this degree of weight and efficacy.
The next error complained of is that the Court did not give certain instructions in the precise language in which they were asked. The facts appear to be that defendant handed certain instructions to the Court. None of them were read in the hearing of the jury until the Court had examined them. The Judge marked certain of the instructions “ given,” and read those so marked to the jury. Upon one instruction he marked “ not given,” upon some five others he marked “ given in substance.” These last, it would appear, were not read to the jury, but a reference to the written charge of the Judge shows that they were all “ given in substance ” in his general charge. The charge contains not only the substance but almost the same language contained in these instructions, with the exception of the correction of some grammatical and verbal inaccuracies in the instructions asked. We think when a Judge gives a charge on any particular point in clear, intelligible and correct language, it is not error to refuse to repeat it in language which, from being incorrect, ungrammatical, or not sufficiently guarded or restricted in its terms, is liable to be misunder*550stood by tbe jury.' The next error assigned is that the Court erred in giving instructions to the jury in regard to the effect to be produced by a certain letter alleged to have been written by the defendant, in case they should find that he did write it. The entire charge on this point is as follows: “ From all the testimony in the case upon the question, you will determine whether the letter purporting to have been written by Waterman to Low is genuine or not, defendant Waterman having attacked it as not being genuine. If you should find that the letter is genuine, this is evidence which you should duly consider as corroborating the statements of the accomplices against the defendant, Waterman, tending to connect him with the commission of the alleged offense. But this letter of itself should not be considered as tending to corroborate the statement of Low and Haynes as to the defendant, Harris.” We think there is some language in this part of the charge that might have been more guarded, yet we are hardly prepared to say there is error in the charge. As we understand it, it was rather advice to the jury to weigh and consider that letter, and determine what weight and effect it should have, if any, in corroborating the testimony of accomplices against Waterman, than instruction that it should have weight and effect for that purpose. The language in this instance is ambiguous, and it would be well if the case is retried to correct that ambiguity.
During the time the jury were out consulting as to a verdict, they came in and propounded some question to the presiding Judge, in writing. He informed them the question they asked was one relating to facts of which they were the judges, and he could give them no instructions on the subject. It is complained that tiffs is a violation of the statute which requires the Judge’s charge in felonies to be in writing. We think this was not a violation of the spirit or intention of the statute. It was not the intention of the statute to prevent the Judge addressing any remark to the jury, but only to reduce to wilting those instructions in regard to the legal jiroposi-tions involved in the case, and which might be the subject of review in this Court. Probably in almost every trial of a felony case, the Judge addresses some words to the jury, which are in some respects to be regarded as instructions, yet such *551conduct of the Judge is not held to be error. A very common method is for a Judge to tell the jury he will read the definition of the , offense charged from the statutes, and then read what the statute says in defining the offense. Here the preliminary information or charge is given orally, but the body and sirbstance read from, the statutes. We are not aware this has ever been claimed to be error. Certainly this would be full as objectionable as telling the jury he could not charge them on a certain point.
It is also claimed that the verdict rendered in this case is not the verdict of the jury, because when the foreman first handed in liis verdict the Court examined it and suggested that it was not exactly formal, and on that suggestion the foreman corrected it, handed it to the Clerk, and it was recorded as corrected. After being recorded it was read to the jury, and being asked if it was their verdict, they all assented to it. The verdict as originally written read as follows:
“ The /State of Nevada v. A. P. Waterman. — We, the undersigned, jurors in the above case, find a verdict of guilty, as charged in the indictment.
“J. H. TILTON, Foreman.”
As corrected, it reads as follow's:
“ First District Court — The State of Nevada v. A. P. Waterman and O. A. TEa/rris. We, the undersigned, jurors in the above case, find a verdict of guilty, as charged in the indictment against A. P. Waterman.
“ J. I-L TILTON, Foreman.”
We think there is nothing in this point, because both verdicts mean the same thing, and it is always competent for the Court to suggest the correction of a verdict in mere matter of form. Even if there had been a substantial difference between the two verdicts, we cannot see what objection could be raised to the latter verdict after all the jury assented to it. The last point we shall notice is, that in regard to an instruction given, and one refused, as to how far the defendant was to have the benefit of any doubt in the minds of the jury in relation to *552bis guilt or complicity in the robbery charged. The defendant "Waterman asked for the following instruction, which was refused: “ If all the circumstances shown in the case leave it reasonably uncertain whether Waterman was in Yirginia when the robbery was committed, the jury must acquit him.” We extract from the general charge the following sentences which bear on this point:
“ If from the evidence there is a reasonable doubt remaining in your minds as to the guilt of the defendants, or either of them, he or they must have the benefit of that doubt and acquit. A reasonable doubt is such a one that would influence or control you in your ordinary affairs and business transactions. You would not be justified in convicting the defendants, or either of them, if the evidence goes no further than to establish a probability of their guilt, but you must find that the evidence establishes the truth of the facts charged in the indictment, to a reasonable and moral certainty, a certainty that carries and directs the understanding and satisfies your reason and judgment.” “ If, in reviewing all the testimony introduced on the part of the State, you are satisfied of the guilt of the defendants, under the rules given you by the Court, you will then consider the defenses set up by the defendants, and in considering that of alibi, you will bear in mind that it devolves upon the party urging it to establish the same to your satisfaction by evidence.”
“ It is not sufficient to warrant an acquittal that he merely raises a reasonable doubt as to whether the alibi is established, but, as before stated, you must be satisfied of its truth by testimony.” “If you believe from the testimony that the defendant, Waterman, * * il' at the time alleged, was in the City of Yirginia you must acquit him.” It is to be observed that the alibi attempted to be set up by the defendant was that he was in the City of Yirginia at the very identical time the robbery was alleged to have been committed at a point several miles distant in the country, and it was not pretended Waterman was connected with the robbery in any other way than being in the country and assisting at the very point where the robbery was done. The charge of the Judge, as given, indicates that it was the opinion of the Court that *553the jury should acquit if they had a reasonable doubt of the guilt of the prisoner, and that doubt arose from any other consideration than the impression made on their minds by tire proof as to an alibi. But if such a doubt arose from the evidence of the prisoner introduced to prove an alibi, then he was not to have the benefit of that doubt. "Whilst the language of the instruction is not as clear on this proposition as it might have been, the refusal of the Court to give the instruction asked by defendant on this point clearly shows such was the theory of the Court. Such is the theory assumed by the counsel for the State in this Court, and no doubt it was argued to the jury on that theory, and if that be not the correct theory, the prisoner was entitled to the instruction he asked. The instruction was not refused on the ground that the defendant Waterman might have been guilty of some connection with the robbery, without being present at the place where it took place, because the Court instructs the jury that if he was in Virginia when the robbery was committed, they must acquit. To state the proposition more nearly in the language of counsel, it is this: That when the defendant set up the “plea of alibi” the burden of proof was cast on him by the law, “and that he did not comply with the rule requiring him to establish the fact by merely raising a doubt as to whether he had done so.” The case, as presented to the jury on this theory, must assume one or the other of these dilemmas — either the jury are instructed that if they have a reasonable doubt as to the guilt or innocence of the defendant, they must acquit, and at the same time are told that if they have a reasonable doubt as to whether the prisoner was present at the robbery, aiding and assisting therein, as was attempted to be shown by the prosecution, or was at the time of the robbery at another place and entirely disconnected with the robbery, this was no ground at all for acquittal. Or else, on the other hand, the instructions and theory on which the case was submitted to the jury must be understood to have been this: If you have a reasonable doubt as to the guilt or innocence of the prisoner, and that doubt arises from a consideration of the evidence in the case other thap. that in regard to the attempted proof of an alibi, you must give him the *554benefit of that doubt and acquit. But if your doubt of bis guilt or innocence only arises from the consideration of tbe evidence be bas introduced, tending to prove an alibi, be is not entitled to tbe benefit of tbafdoubt. In sucb case there must be sucb a preponderance of evidence as to satisfy you (not merely to raise a reasonable doubt on that point) that when tbe robbery was committed be was' in Virginia City, and therefore not connected or not shown to be connected with tbe robbery. Little need be said on tbe first branch of this dilemma. Tbe whole proof introduced by tbe State went to show that tbe defendant was present at tbe robbery. There was none to show, as we are bound to infer 'from that part of tbe evidence contained in tbe record and tbe instruction of the Court, that be was connected with tbe robbery in any other way than by bis actual presence. None to show that be bad aided and abetted in planning the robbery to be executed by others. If then they doubted whether be was present at tbe robbery, bow could they fail to doubt whether be was guilty or innocent. Sucb a position is too absurd for any sane man to assume. It would be equivalent to tbe jurors saying: We have grave doubts whether Waterman was present, or bad anything to do with tbe robbery, but we are satisfied be is guilty.
Let us see if tbe other born of tbe dilemma presents such a case as can be sustained on reason or authority. Counsel for tbe State refers to many authorities to show that when one man Villa another, especially if tbe killing is intentional, tbe burthen of proof to justify or extenuate tbe killing is thrown on tbe defendant, and argues that if a defendant indicted for murder must assume tbe burthen of proof and show satisfactorily tbe killing was justifiable, excusable, or under circumstances which would extenuate bis offense, that tbe same rule would apply when tbe prisoner attempts to prove an alibi. We can see no analogy in tbe two cases.
When one man intentionally kills another, and tbe slayer is not a civil or military officer, soldier, sailor or marine, acting in the discharge of bis duty, tbe law presumes malice, and consequently that*the killing is murder. That legal presumption must be rebutted by sufficient evidence to release tbe defend*555ant from tlie penalty imposed for murder. But when a robbery is committed the law does not presume that a prisoner indicted for that robbery was or was not at any particular place.
There is no presumption as to the locality of the party indicted, unless you can say the legal presumption of the prisoner’s innocence involves the presumption that he was not at the place where the offense was committed. Certainly there is no presumption that he was not at any other given place. Then the prisoner in attempting to establish an alibi, certainly has no legal presumption to overcome, and the authorities cited as to presumption in cases of homicide have no application. It is said that where a prisoner attempts to prove an alibi, be has the affirmative, the burthen of proof lies .on him, and he must make that proof satisfactory to the minds of the jury. It cannot be denied that in such case the prisoner has the affirmative and burthen of proof. If one be indicted for committing an offense at Carson, it is not sufficient for him to say “ I was at Virginia when the offense was committed,” and call on the State to prove he was not there, but he must take the affirmative of the case and prove he was at Virginia. But we cannot conceive how the fact that defendant is to assume the affirmative and take the burden of proof on himself, affects the question as to the degree of conviction that proof must produce on the minds of the jury to justify them in a verdict of not guilty. The humanity of the law provides that where there is a reasonable doubt of the guilt or innocence of the accused, he shall be entitled to an acquittal. By what possible process of reasoning can one arrive at the conclusion that it makes any difference whether that doubt is raised in the minds of the jury by the proof of one fact or another. When the State proves that at a certain time the prisoner was at one spot committing a certain crime, he proves that at the same moment he was at an entirely different place, it is but an indirect mode of showing the evidence of the State was false. The witnesses on one side or the other are either mistaken or perjured. If the jury are balanced in their mind as to what set of witnesses are perjured or mistaken, shall they find a verdict of guilty % Such a proposition would shock the sense of justice of any reflecting mind. Let us suppose a case: A stage is stopped by a robber and the *556passengers robbed. A is indicted for the robbery. Several passengers are sworn and say that A looks exactly like the man who robbed them, bnt they have since seen 13 who looks exactly like A, and they cannot pretend to say whether it was A or B who robbed the stage. Another passenger is called, who says: I know it was A; A has a scar over his right eye, and B one over his left; I was acquainted with A and B before the robbery was committed; I knew they could only be distinguished one from the other by the fact that A had a scar over the right eye, and B over the left; I looked at the scar and am positive it was over the right eye, and A was the man who committed the robbery. Here the State closes its case. A introduces another one of the passengers on his behalf, who says: I, too, was acquainted with A and B before the robbery; I was aware they could only be distinguished by the scars over their eyes; I looked at the scar and am positive the scar was over the left eye; B was the man who committed the robbery; A was not there. If the witnesses were equally respectable and intelligent here is an exact balance of testimony. The State having made out a clear prima, faoie case, and the prisoner not being able, when he takes the affirmative, to produce preponderance of testimony in his favor, must be convicted upon the theory established in this case. The State could then turn round and convict B on the same testimony, only substituting the witness who testified in favor of A in the room of the one who testified for the State in the former trial. Two parties would thus be punished for the same offense, when it was evident that only one was guilty. Any rule leading to such a result must be erroneous. Tet there is no difference in principle between proving an aUbi and proving a mistake as to identity. In each case the defendant must assume the affirmative. The only thing we find in the books at all tending to support the position taken by counsel for the State is a loose expression of Chief Justice Shaw, in the charge he gave to the jury in the case of the Commonwealth v. Webster. The Chief Justice says:
“ In the ordinary case of an alibi, when a party charged with a crime attempts to prove he was in another place at the time, all the evidence tending to prove that he committed the *557offense, tends in tbe same degree to prove be was at the place when it was committed. If, therefore, the proof of the alibi does not outweigh the proof that he was at the place when the offense was committed, it is not sufficient.”
But lie was not then speaking of the degree of doubt or certainty which was to be produced on the minds of the jury.' He was only speaking of the manner in which contradictory evidence should be weighed and balanced in their minds. The language used by the same Judge in another paragraph of the same charge, shows to our mind that he thought any proof in regard to an alibi, or any similar defense which would produce reasonable do'ubt in the minds of the jury, would entitle the prisoner to an acquittal. The learned Chief Justice says: “We now come to consider that ground of defense on the part of defendant which has been denominated, not perhaps with precise legal accuracy, an alibi ; that is, that the deceased was seen elsewhere, out of the medical college, after the time, when, by the theory of the proof on the part of the prosecution, he is supposed to have lost his life at the medical college. It is like the case of an aUbi in this respect, that it proposes to prove a fact which is repugnant to and inconsistent with the facts constituting the evidence on the other side, so as to control the conclusion, or at least render it doubtful, and thus lay the ground of an acquittal.”
The rule of law and of common sense is, that where there is a reasonable doubt as to whether a prisoner has committed the act or offense with which he stands charged, he must be acquitted, whether that doubt arises from a defect in the evidence introduced by the State or from the evidence introduced in rebuttal by the defendant. We speak, of comse, in this case, of doubts as to the commission of an act, not of doubts as to intention or motive in cases of homicide which, as we have shown, stand on a different footing. The charge given by the Court on this subject was not clear and satisfactory. It was certainly capable of a construction injurious to the rights of the prisoner. And it is beyond all question that if we are right in our conclusions as to the law of the case, that defendant was entitled to have the tenth instruction which he asked for given to the jury.
*558After tbe opinion in this case had been nearly prepared, the Attorney General filed a brief raising a point which had not been made by the counsel who argued the cause, and who filed the original brief on behalf of the State. The new point raised by the Attorney General is, that this Court ought not to reverse a case, because the Court below may have erred in a mere abstract proposition laid down in the instructions gimen, if that proposition has no practical bearing on the case. And that when an instruction is given by the Court, and there is no bill of exceptions showing or referring to the evidence on which that instruction is based, this Court is not to presume that there was such evidence, but to presume in favor of the correctness of the judgment, and consequently to presume that this instruction was a mere abstract proposition, having no reference to the evidence in the case, and therefore perfectly immaterial. ¥e suppose in the absence of any bill of exceptions stating what the evidence in a case was, that the refusal of a Judge to give an instruction about a legal proposition which might or might not be involved in the trial of such a case as was before the Court, would not be error. Because we would suppose the instruction might have been refused, because there was no evidence to make it applicable to the case. So, too, if it appears affirmatively from the record that the Court has given a wrong instruction about a mere abstract principle of law, which had no application to the case on trial, this will not be such error as to reverse the judgment. (See Shorter v. People, 2 Comstock, 193.)
But we think it would be pushing presumptions in favor of the judgment rather too far to presume, in order to support the judgment, that instructions given by the Court on its own motion (not at request of counsel on either side) were mere abstract propositions, having no connection with the case on trial. But without determining this general proposition, let us see what were the facts of this case as connected with the instructions on the subject of alibi. Defendant Waterman was indicted for robbing a stage. The little testimony in the record shows the robbery was committed on the road from Carson to Virginia. The Judge, in the instruction given by himself on his own motion, tells the jury, after weighing the *559testimony given by the State, “ they will then consider the defenses set up by the defendants, and in considering that of alibi, yon will,” etc. Again he refuses to give the instruction asked by the defendant Waterman, as to there being a reasonable doubt of his having been in Virginia when the robbery was committed, but, on his own motion, gives one to the effect that if they believe (a reasonable doubt on this subject was not enough) Waterman was in Virginia at the time the robbery was committed, they must acquit. These instructions, together with the indorsement of the Judge thereon, are, by statute, made a part of the record without being included in the bill of exceptions. Do not the instructions given, and the action of the Court in refusing to give No. 10, asked by Waterman, carry conviction to the mind, beyond a reasonable doubt, that there was proof introduced by Waterman tending to show that he was in Virginia City when the robbery was committed, and not at the place where it was committed?
To suppose otherwise would be not to suppose merely that the Judge made a grave error in giving instructions about a matter not involved in the case before him, but we must presume he acted in a manner almost indicative of insanity.
We indulge no such presumptions. We think the record does affirmatively show that one of the defenses attempted by the defendant Waterman was to prove an alAbi. That it is not shown in the most regular manner, it must be admitted. The defendant’s counsel should by some direct statement in a bill of exceptions, or reference to evidence in such bill, have shown that this defense was attempted to be established by competent testimony. But an oversight of this kind by counsel ought not to prejudice a defendant, where it is evident an error has been committed prejudicial to his rights.
The judgment of the Court below must be reversed and a new trial granted, and it is so ordered.